Title: To George Washington from Jeremiah Wadsworth, 1 October 1786
From: Wadsworth, Jeremiah
To: Washington, George



Dear Sir
Hartford [Conn.] October 1. 1786

Finding among General Greens letters one to you which has some expressions that are desponding and hearing that reports are circulated that his death was ocasioned by his troubles, I have taken the liberty to write you on the subject. the report which was circulated respecting Mrs Greene which gave so much pain to the Generals, & her friends: I believe never reachd his Ears: if it did he certainly never gave the least credit to it—as imedeately after it was circulated and believed here (that they had parted), they came together to my House and I never saw more unaffected fondness and attachment than existed between

them at that time. I soon after spent a Week with them at New Port where thier was the same appearance and as I have been minutely informed of all General Greens other concerns and consulted by him respecting the affairs of Banks and all his other embarrasments—I am persuaded no person on Earth better knew his inmost thoughts than I did I am persuaded he was just before his death, or rather before he fell sick—in better Spirits than he had ever been before, since his arriveing with his family in Georgia—as he had good prospects of geting clear of his troubles with the crediters of Banks & Co. and a Contract with the French Nation for Timber was so nearly compleated as to promise him sufficient funds for all his other purposes. Mr Miller a Young Gentleman who went with him to Georgia & lived on terms of intimacy & confidence with him assures me the General was in good Spirits and that he is persuaded he died of a fever in the Head which might have been removed if the Physicians had understood his disorder he had for some time before had an inflamation in one Eye—which was almost done away, when he was Sezed at table with a Violent pain in his Eye & Head which forced him to retire, a fever ensued the Symptoms increased and a few days put an end to his existance. I am my selfe persuaded that something of the apperplectick kind was the cause of his death as I was informed that the day after one of the important actions to the Southward he was taken suddenly with a disorder in the head which deprived him of sence & motion for some time and those about him best Skilled in the healing art—pronounced it an appoplexy—Col. Humphreys informs me you did not know that the General had received your answer to his letter respecting Capt. Gun[.] I find it among his private letters and am not a little pleased to find your sentiments on that subject corresponding with my own, communicated about the same time, in answer to his letter to me on that subject. Mrs Greene & her Children are at present at New Port—Mrs Greene Mr E. Rutledge & my selfe are his Executors if we get clear of his obligations for Banks & Cos. their will be a competency for her & the Children if not their situation will be very disagreeable as I am on this subject it may be proper to mention to you the cause of the Generals being so involved for those people, as I find he has been calumniated on that account—After his contract with Banks & Co. to feed the troops

under his command made with all the precautions possible having first advised with the ruleing powers of the State & knowing that he had been censured before, respecting a bargain made (or said to be made) by his permission—and the Army having been some time fed on this Contract the Contractors were found to be greatly indebted & oblidged to Stop unless the Genl woud secure their Creditors This he consented to do on condition they sent a Man to receive the Monies to be paid to the Contractors for their Supplies at Phila which they agreeing to he became bound with the Contractors for large Sums—Banks the principal contractor & executive Man of the Company had the Address to draw all the Money but a trifle and apply it to other purposes—whereby the General was left liable—by various discoveries since made it appears their was much p[r]emeditated Villany and I am sorry to find among some of the actors or consentors to this sceme of fraud & Villany, some whose obligations were great to Gen. Greene—I am almost persuaded that to be serviceable to mankind has something creminal in it—as I find—no instance of any Mans being greatly serviceable to his Country who is rewarded even with sincere thanks—& few where some punishment is not inflicted, private gratitude may possibly be in existance among the human Race but is rare indeed—I beg pardon for troubling You with this long letter—but I am persuaded you will forgive me as my intentions are to rescue the character of my deceased friend from any unjust reproach. I am dear Sir with sentiments of the greatest Esteem your most obedent & most Humle Servant

Jere. Wadsworth


⟨Inte⟩nded to have copied this letter in a fairer hand but want of time forbids I hope your Exey will be able to decypher it.

